                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION

Robert William Wazney,                         )
                                               )
                         Petitioner,           )      C.A. No. 6:18-2825-HMH-KFM
                                               )
                  vs.                          )           OPINION & ORDER
                                               )
Warden of Lee Correctional Institution,        )
                                               )
                         Respondent.           )

           This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Kevin F. McDonald, made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 of the District of South Carolina.1 Robert William Wazney (“Wazney”), a state

prisoner proceeding pro se, seeks habeas corpus relief pursuant to 28 U.S.C. § 2254. In his

Report and Recommendation, Magistrate Judge McDonald recommends dismissing the petition

without prejudice and without leave to amend because Wazney has not fully exhausted his state

court remedies. (R&R 5, ECF No. 16.)

           Wazney filed objections to the Report and Recommendation. (Objs., generally, ECF No.

24.) Objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate

review, if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n.4 (4th Cir. 1984). In the absence of specific objections to the Report and



       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270-71 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court may
accept, reject, or modify, in whole or in part, the recommendation made by the magistrate judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
Recommendation of the magistrate judge, this court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

        Upon review, the court finds that many of Wazney’s objections are non-specific,

unrelated to the dispositive portions of the magistrate judge’s Report and Recommendation, or

merely restate his claims. The court, however, was able to glean two specific objections.

Wazney objects (1) to the magistrate judge’s finding that Wazney has not exhausted his state

court remedies and (2) to the magistrate judge’s finding that Wazney cannot cure the deficiencies

in his petition by amendment. (Objs. 2-5, 7-8, ECF No. 24.)

        First, Wazney submits that the magistrate judge erroneously concluded that Wazney has

not exhausted his state court remedies. (Id. 2-5, ECF No. 24.) Wazney further argues that

pursuing the available state court remedies is futile and that there is an “absence of state

corrective process.” (Id. 5, ECF No. 24.) A state prisoner must first exhaust state remedies

before seeking federal habeas relief. See 28 U.S.C. § 2254(b)(1); Joseph v. Angelone, 184 F.3d

320, 328 (4th Cir. 1999). “In order to exhaust his or her claims in state court, a South Carolina

petitioner must file an application for relief under the South Carolina Uniform Post[-]Conviction

Procedure Act,” S.C. Code Ann. § 17-27-10, et seq. Macon v. Cox, C.A. No. 6:04-1311-HFF,

2005 WL 4572216, at *4 (D.S.C. June 13, 2005) (unpublished), aff’d No. 05-7371, 2006 WL

786839 (4th Cir. Mar. 28, 2006) (unpublished). However, if there is an absence of state

corrective process or the state process is ineffective to protect the petitioner’s rights, a petitioner

need not present his claim to the state courts. 28 U.S.C. § 2254(b)(1)(B).

        Wazney alleges that he mailed an application for post-conviction relief (“PCR”) to the

Sumter County Court of Common Pleas on May 8, 2018, via certified mail, return receipt


                                                   2
requested, which was signed for on May 10, 2018. (Objs. 1, ECF No. 24.) In response, it

appears the Sumter County Clerk of Court mailed Wazney a blank PCR application with a

handwritten note attached informing him, “We have no PCR application on file for you. You

must complete this application and return it to our office.” (§ 2254 Pet. Attach. 1 (State Ct.

Docs. 5), ECF No. 1-1.) However, Wazney did not follow these instructions. Instead, Wazney

then mailed his PCR application to the South Carolina Supreme Court as an original action and

to South Carolina Circuit Court Judge R. Ferrell Cothran, Jr. (Objs. 6, ECF No. 24.) The South

Carolina Supreme Court dismissed Wazney’s application on August 28, 2018, because the matter

could be heard in the state trial court. (§ 2254 Pet. Attach. 1 (State Ct. Docs. 24), ECF No. 1-1.)

See Key v. Currie, 406 S.E.2d 356, 357 (S.C. 1991) (holding that the South Carolina Supreme

Court will not entertain matters in its original jurisdiction, absent an extraordinary reason, when

the matter can be entertained in the state trial court).

        Additionally, Julie Coleman (“Coleman”), Assistant Attorney General for South Carolina,

informed Wazney in an August 2, 2018 letter that he needed to file his PCR application with the

Sumter County Clerk of Court in order for the South Carolina Attorney General’s office to open

a file regarding his PCR application. (§ 2254 Pet. Attach. 1 (State Ct. Docs. 1), ECF No. 1-1.)

Wazney attached this letter to his petition in this case. Thus, Wazney plainly received the letter.

Wazney did not follow these instructions and did not resubmit his PCR application to the Sumter

County Clerk of Court. Thus, Wazney has not exhausted his state court remedies. Moreover,

despite Wazney’s assertion that South Carolina’s PCR procedure is ineffective, the United States

Court of Appeals for the Fourth Circuit has held that South Carolina’s “state post-conviction

procedure provides an effective remedy to [ ] petitioners and is one which should be exhausted


                                                   3
before federal relief can be considered.” Patterson v. Leake, 556 F.2d 1168, 1173 (4th Cir.

1977). Accordingly, this objection is without merit.

       Second, Wazney argues that he should be granted leave to amend his petition because he

is “an indigent, incarcerated, pro se, misconvicted [sic] litigant who is not trained in the law.”

(Objs. 7, ECF No. 24.) However, Wazney’s status as an indigent, pro se litigant does not affect

the dispositive fact that the deficiencies in his petition cannot be cured by amendment because he

has not exhausted his state court remedies. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d

619, 623 (4th Cir. 2015). Thus, this objection is without merit. Accordingly, the court declines

to afford leave to amend.

        Therefore, after a thorough review of the magistrate judge’s Report and the record in this

case, the court adopts Magistrate Judge McDonald’s Report and Recommendation and

incorporates it herein by reference.

       It is therefore

       ORDERED that Wazney’s petition, docket number 1, is dismissed without prejudice and

without leave to amend. It is further

       ORDERED that a certificate of appealability is denied because Petitioner has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.


                                               s/Henry M. Herlong, Jr.
                                               Senior United States District Judge

Greenville, South Carolina
December 13, 2018



                                                  4
                              NOTICE OF RIGHT TO APPEAL

       Petitioner is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                  5
